Back to 10K Exhibit21.0 SUBSIDIARIES OF THE REGISTRANT Parent TF Financial Corporation Subsidiaries Percentage Owned Jurisdictionof Incorporation 3rd Fed Bank(a) 100% Pennsylvania Teragon Financial Corporation(a)(b) 100% Pennsylvania Penns Trail Development Corporation(a) 100% Delaware Third Delaware Corporation(a)(b) 100% Delaware (a)The operations of this subsidiary are included in the consolidated financial statements contained in the 2013 Annual Report to Stockholders incorporated herein by reference. (b)Third Delaware Corporation and Teragon Financial Corporation are wholly-owned subsidiaries of 3rd Fed Bank.
